        Case 18-16836-mdc              Doc 8 Filed 10/25/18 Entered 10/26/18 01:04:47                               Desc Imaged
                                            Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 18-16836-mdc
Gary A. Feldman                                                                                            Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: Antoinett                    Page 1 of 1                          Date Rcvd: Oct 23, 2018
                                      Form ID: pdf900                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 25, 2018.
db             +Gary A. Feldman,   1026 Knorr Street,   Philadelphia, PA 19111-4810

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 25, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 23, 2018 at the address(es) listed below:
              MICHAEL A. CIBIK2   on behalf of Debtor Gary A. Feldman ecf@ccpclaw.com, igotnotices@ccpclaw.com
              United States Trustee   USTPRegion03.PH.ECF@usdoj.gov
              WILLIAM C. MILLER, Esq.   ecfemails@ph13trustee.com, philaecf@gmail.com
                                                                                            TOTAL: 3
Case 18-16836-mdc      Doc 8 Filed 10/25/18 Entered 10/26/18 01:04:47     Desc Imaged
                            Certificate of Notice Page 2 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA



   IN RE:                                :       CHAPTER 13

   GARY FELDMAN

              DEBTOR                         :   BKY. NO. 18-16836MDC13

                                        ORDER


               AND NOW, this 23rd         day of        October   ,      2018   upon
   consideration of Debtor's Application for an Extension of Time to file
   Chapter 13 matrix and list of creditors.

                 It is Ordered that the Motion is Granted. Debtor has until 10/26/2018
   to file the necessary matrix and list of creditors in the above captioned matter.


                                                 By the Court:


                                                 Hon. Magdeline D. Coleman
                                                 U.S. Bankruptcy Court Judge




   cc:      Cibik & Cataldo, P.C
            1500 Walnut Street
            Suite 900
            Philadelphia, PA 19102

            William Miller
            P.O. Box 1229
            Philadelphia, PA 19105
